PER CURIAM:
The pleadings establish that the claimant was hired by respondent on a 30-day emergency appointment from January 16, 1978 through February 15, 1978, as an Employment Interviewer I at a monthly salary of $608.00. Due to a clerical error, the official records reflect that the claimant was hired as a Clerk I (a lower salaried classification), all of which resulted in a gross pay for the month in question of $88.50 less than the amount to which he was entitled. The Answer of respondent admits these facts, and states that respondent attempted to rectify the error but that the State Auditor has refused to make payment to the claimant on the basis that such a payment would constitute a retroactive salary increase contrary to State *149law. As this situation arose due to an error, the payment does not constitute a retroactive increase. The Court hereby makes an award to the claimant in accordance with the provisions in W. Va. Code, Chapter 14, Article 2, Section 19.
Award of $88.50.